               Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 1 of 9



1    J. Stephen Simms (pro hac vice pending)
2    Simms Showers LLP
     201 International Circle
3
     Baltimore, Maryland 21030
4    410-783-5795
5    Fax: 410-510-1789
     Email: jssimms@simmsshowers.com
6
7    Lead Counsel
8    Jennifer Tomlin Sanchez (State Bar No. 191548)
9    Joshua E. Kirsch (State Bar No. 179110)
     Marisa G. Huber (State Bar No. 254171)
10
     Gibson Robb & Lindh LLP
11   201 Mission Street, Suite 2700
12   San Francisco, CA 94105
     415-348-6000
13   Fax: 415-348-6001
14   Email: efiling@gibsonrobb.com
15   Local Co-Counsel
16
     Attorneys for Plaintiff CAI RAIL, INC.
17
18                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
20   CAI RAIL, INC.,                      ) Civil Action No.
21
     a Delaware Corporation,              )
                                          )
22                Plaintiff,              )
23       vs.                              ) COMPLAINT
                                          ) FOR BREACH OF CONTRACT
24                                        )
25   SUPERIOR SILICA SANDS LLC,           )
     a Texas limited liability company,   )
26
                                          )
27                  Defendant.            )
28

     COMPLAINT
                                                                       - Page 1 of 9
                Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 2 of 9



1          CAI Rail, Inc. (“CAI”) hereby brings this Complaint for breach of contract

2    against Superior Silica Sands LLC (“Superior” or “SSS”) and states as follows:
3
                                          PARTIES
4
5          1.      CAI is now and at all times material was a Delaware corporation with
6
     its principal place of business in San Francisco.
7
8          2.      Superior is now and at all times material was a Texas Limited

9    Liability Company with its principal place of business in Fort Worth, Texas.
10
                   JURISDICTION, VENUE AND GOVERNING LAW
11
12         3.      CAI as Lessor, and Superior as Lessee as of November 7, 2014
13
     entered into a Master Lease and related agreements (“Lease”) for railroad cars.
14
15   The Master Lease, Exhibit A hereto, states that Emerge Energy Services LP

16   (“EMES”), a Delaware limited partnership, is also a party to the Lease and that
17
     “[e]ach of SSS and EMES shall hereinafter be jointly and severally liable for the
18
19   obligations of Lessee hereunder, and agree to be bound by any actions or
20
     decisions of any of the foregoing required or permitted under this Master Lease.”
21
22   EMES therefore is not a necessary party to this suit. CAI incorporates Exhibit A

23   hereto into this Complaint by reference.
24
           4.      The Master Lease provides as follows for the exclusive venue and
25
26   jurisdiction of litigation concerning the Lease to be in and with this Court, and that
27
     Superior waives any jury trial right: “(b) the site of any litigation concerning any
28

     COMPLAINT
                                                                              - Page 2 of 9
                Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 3 of 9



1    provision of this Master Lease shall be the appropriate state or federal court,

2    located in the City of San Francisco, State of California, as selected by Lessor from
3
     time to time. Lessee hereby (i) consents to the exclusive jurisdiction of the state
4
5    and federal courts therein located and (ii) waives any defense that such jurisdiction
6
     is not a convenient forum for litigation of disputes; and (c) . . . WAIVES ANY
7
8    RIGHT TO TRIAL BY A JURY as to any such litigation.” (emphasis in original).

9          5.      Jurisdiction is further proper in this Court because there is diversity
10
     jurisdiction pursuant to 28 U.S.C. Section 1332 in that the parties are citizens of
11
12   and have their principal business places in different states and the amount in
13
     controversy exceeds $100,000.
14
15                 THE CONTRACT IS VALID AND ENFORCEABLE

16         6.      The Master Lease, Exhibit A hereto, further provides as follows:
17
           1. LEASE. Lessor hereby leases to Lessee, and Lessee hereby leases from
18         Lessor, the railroad cars (herein referred to collectively as "Cars" and
19         individually as "Car") described in schedules hereto, executed by the parties
           concurrently herewith or at any time hereafter (herein referred to collectively
20
           as "Schedules" and individually as Schedule"). Each Schedule shall
21         incorporate the terms of this Master Lease by reference and shall constitute a
22         separate and distinct lease of the Cars subject thereto. The terms of each
           Schedule, if and to the extent they are different from the terms set forth
23         herein, shall modify the terms set forth herein as to the Cars subject thereto.
24         Each Schedule is intended to be a lease for federal income tax purposes and
           no party will take any action inconsistent therewith.
25
26
27
28

     COMPLAINT
                                                                               - Page 3 of 9
                 Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 4 of 9



1    The Schedules to the Master Lease are Exhibits B (November 7, 2014), C

2    (February 17, 2016 ) and D (January 17, 2019 ) hereto. CAI incorporates Exhibits
3
     C through D hereto into this Complaint by reference.
4
5          7.       The Lease ( collectively, the Master Lease and Schedules) is signed
6
     by all parties and is a valid and enforceable contract.
7
8          8.       CAI is as a party to the Lease, a party to bring suit for breach of

9    contract.
10
           9.       CAI duly performed and tendered performance of its contractual
11
12   obligations. Specifically, CAI tendered performance by providing rail cars to
13
     Superior at or near Superior’s facilities in Texas, beginning on the date of the
14
15   Lease and thereafter.

16         10.      Superior breached the contract by failing to pay monthly rent for each
17
     Car which CAI had provided to Superior under the Lease and to make payment as
18
19   the Lease provides, despite notice and demand. Specifically, Superior breached
20
     the requirements of the Lease including the following, as set out in the Master
21
22   Lease, Exhibit A hereto:

23         3. RENT.
24
           (a) Lessee shall pay Lessor monthly rent for each Car as set forth in the
25         applicable Schedule (the "Rent"), in advance on the first day of each full
26         calendar month during the Term, plus pro rata Rent for the portion of the
           month in which the Date of Arrival occurs (such pro rata Rent shall be paid
27
28

     COMPLAINT
                                                                                - Page 4 of 9
               Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 5 of 9



1            on the first day of the following month, together with the Rent due for that
             month).
2
3            (b) Lessee shall pay Rent, amounts specified herein as "Additional Rent"
             and other amounts due hereunder to Lessor in U. S. currency, at Lessor's
4            principal office as indicated on the last page of this Master Lease, or to such
5            other address or payee as Lessor may, from time to time, direct in writing.
             Lessee's obligations to pay Rent, Additional Rent and other amounts due
6
             hereunder shall be absolute and unconditional and not subject to any
7            abatement, setoff, counterclaim, defense, recoupment, deduction, reduction
8            or offset of any kind or any reason whatsoever. Rent shall be payable by
             Lessee without invoicing, notice or demand by Lessor.
9
10           (c) Lessee shall pay Lessor, without demand, interest on any overdue
             installment of Rent, Additional Rent or other amount due to Lessor under
11           this Master Lease or any Schedule from the due date thereof until paid in
12           full, calculated at the rate of 10% per annum or the highest rate permitted by
             law as compensation for late payment. Any amount payable hereunder upon
13
             demand by Lessor shall be overdue if not paid within three days after
14           demand.
15
             11.   The Lease requires Superior as Lessee to pay Rent and other charges
16
17   to CAI as Lessor. The Master Lease, Exhibit A hereto states in pertinent part
18   that:
19
             If Lessee (i) fails to pay when due any Rent, Additional Rent or other
20
             amount required to be paid under any Schedule [of the Lease] and such
21           failure continues for a period of five (5) days . . . then, and in such event,
22           Lessee shall, without further notice, be in default and Lessor may exercise
             anyone or more of the following remedies: (i) sue for and recover (A) all
23           Rent, Additional Rent and other amounts as they become due, and (at
24           Lessor's election) . . . (C) the net present value of all amounts as may
             thereafter accrue for the balance of the Term (in determining net present
25           value, Lessor shall use a discount rate equal to [the one year Treasury
26           Constant Maturity rate as published in the Selected Interest Rates table of
             the Federal Reserve statistical release H.15-(5l9) for, at Lessor's election,
27
28

     COMPLAINT
                                                                                - Page 5 of 9
               Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 6 of 9



1            either (A) the week prior to the Delivery Date for the Cars or (B) the week
             the Lessor declares the Master Lease in default] . . . . .
2
3            12.   The Lease (Master Lease, Exhibit A hereto) further provides that
4    Lessee Superior shall pay CAI all costs and expenses, including reasonable
5
     attorneys' fees and expenses and court costs, which CAI incurs in exercising any of
6
7    its rights or remedies under the Lease or enforcing any Lease provisions.
8
             13.   The Lease (Master Lease, Exhibit A hereto) further provides that
9
10   Lessee Superior shall pay CAI, without demand, interest on any overdue
11   installment of Rent, Additional Rent or other amount due to CAI under the Lease
12
     from the due date thereof until paid in full, calculated at the rate of 10% per annum
13
14   or the highest rate permitted by law as compensation for late payment.
15
             14.   In the Schedule to the Master Lease dated January 17, 2019 ( Exhibit
16
17   D hereto) CAI as Lessor and Superior as Lessee agreed further in pertinent part
18   that:
19
             Upon execution of this Agreement, Lessee's obligation to pay the monthly
20
             Rent and other charges applicable to each Car is absolute and unconditional,
21           and shall not be subject to any abatement, reduction, set-off, defense,
22           counterclaim, interruption, deferment or recoupment. Each Rent or other
             payment made by Lessee hereunder shall be final and Lessee shall not seek
23           to recover all or any part of such payment form Lessor. The Rent and other
24           sums payable by Lessee hereunder shall be paid without notice or demand
             and Lessee's commitment to make timely payment for the full Term
25           hereunder for all Cars that have been accepted by Lessee in accordance with
26           Section 4 ("Inspection") of the Master Car Lease Agreement is absolute and
             unconditional.
27
28

     COMPLAINT
                                                                              - Page 6 of 9
              Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 7 of 9



1          15.    Lessee Superior, however, has failed to make Lease payments due as

2    of January 30, 2019 and afterwards and are in default of the Lease.
3
           16.    CAI has performed all Lease obligations to Lessee Superior except
4
5    those obligations CAI was prevented or excused from performing.
6
           17.    Lessee Superior has breached its obligations under the Lease to pay
7
8    CAI. CAI therefore proceeds here to recover all Lease delinquent amounts due

9    and the net present value of all amounts as may thereafter accrue for the balance of
10
     the Term, as defined in the Lease.
11
12         18.    As of the date of this Complaint, Lessee Superior owes CAI pursuant
13
     to the Lease, and is delinquent upon Rent of at least $173,740. The net present
14
15   value of all amounts as may thereafter accrue for the balance of the Term, as

16   defined in the Lease is $2,961,563. Movement charges and costs of repair are
17
     currently estimated $160,000.
18
19         19.    Superior’s breach caused CAI’s injury, for at least the amount which
20
     this Complaint demands.
21
22                      SUPERIOR’S BREACH OF CONTRACT

23         20.    CAI repeats and realleges the foregoing paragraphs.
24
           21.    CAI and Superior entered into a contract.
25
26         22.    CAI did all, or substantially all, of the significant things that the
27
     contract required CAI to do.
28

     COMPLAINT
                                                                                - Page 7 of 9
                Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 8 of 9



1          23.      All conditions required by the contract for Superior’s performance

2    occurred, namely, that CAI caused the Cars to be delivered to Superior, as the
3
     contract provided.
4
5          24.      Superior failed to do something that the contract required Superior to
6
     do, namely, to pay to CAI Rent on a timely basis as the contract requires it to do;
7
8          25.      Superior has harmed CAI because of Superior’s failure to timely pay

9    Rent to CAI.
10
           26.      Superior’s breach of contract was a substantial factor in causing
11
12   CAI’s’s harm.
13
                                       PRAYER FOR RELIEF
14
15         WHEREFORE, CAI prays that the Court:

16         A.       Enter judgment in CAI’s favor and against Superior, Lessee, jointly
17
     and severally in the amount of not less than $3,295,303.00, plus pre- and post-
18
19   judgment interest, rent charges or other amounts that are continuing to accrue,
20
     attorneys’ fees, costs, expenses, and such other and further relief as allowable by
21
22   law; and

23   /
24
                                    [Continued on Next Page]
25
26
27
     /
28

     COMPLAINT
                                                                              - Page 8 of 9
               Case 3:19-cv-03001-JSC Document 1 Filed 05/30/19 Page 9 of 9



1         B.      Grant CAI further and other proper relief.

2    Dated: May 30, 2019
3
     Jennifer Tomlin Sanchez                      /s/ J. Stephen Simms
4    (State Bar No. 191548)                       J. Stephen Simms
5    Joshua E. Kirsch                             (pro hac vice pending)
     (State Bar No. 179110)                       Simms Showers LLP
6
     Marisa G. Huber                              201 International Circle
7    (State Bar No. 254171)                       Suite 250
8    Gibson Robb & Lindh LLP                      Baltimore, MD 21030
     201 Mission Street, Suite 2700               410-783-5795
9    San Francisco, CA 94105                      Fax: 410-510-1789
10   415-348-6000                                 Email: jssimms@simmsshowers.com
     Fax: 415-348-6001
11   Email: efiling@gibsonrobb.com                CAI Lead Counsel
12
     CAI Local Co-Counsel
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT
                                                                       - Page 9 of 9
